
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Ms. Foxx (for
			 herself, Mr. Cohen,
			 Mr. Connolly of Virginia, and
			 Mr. Whitfield) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the Government and people of
		  the Republic of Turkey as they celebrate Republic Day, and for other
		  purposes.
	
	
		Whereas every year on October 29, Turkey celebrates
			 Republic Day, commemorating the day when Turkey became a republic;
		Whereas, on October 29, 1923, the Republic of Turkey was
			 formally established and Mustafa Kemal Atatürk, the visionary leader of modern
			 Turkey, became its first President;
		Whereas President Barack Obama made a historic visit to
			 Turkey on April 5, 2009, through April 7, 2009, reaffirming the strategic
			 relationship between the two countries and outlining a model
			 partnership to help resolve regional issues;
		Whereas Turkey is a secular, pluralistic, westward-looking
			 democracy with a predominantly Muslim population;
		Whereas Turkey has a significant and constructive physical
			 influence reaching into the Balkans, the Middle East, the Caucasus, and Central
			 Asia;
		Whereas Turkey played an important role in the North
			 Atlantic Treaty Organization (NATO) Membership Action Plan process of Bosnia
			 and Herzegovina in 2010 and contributed to dialogue between the Balkan nations
			 through trilateral processes;
		Whereas recent dramatic developments in the Middle East
			 have once again demonstrated the importance of the Turkish model as a vibrant
			 democracy and a free market economy;
		Whereas the United States and Turkey share common values
			 of democracy, diversity, tolerance, social mobility, and the separation of
			 religious and civic life;
		Whereas Anatolia, home of the Republic of Turkey, has been
			 a cradle of civilizations for millennia;
		Whereas the city states of the Lycian Federation, located
			 in Patara, Turkey, inspired the Founding Fathers of the United States as they
			 wrote the Constitution of the United States;
		Whereas the United States and Turkey have been close
			 friends and allies for more than half a century;
		Whereas Turkish Americans are an important part of the
			 fabric of the United States, as evidenced by their contributions to the arts,
			 science, academia, and business;
		Whereas Turkish Americans serve as goodwill ambassadors
			 promoting greater understanding between the United States and Turkey, by
			 educating people in the United States about Turkey's rich cultural heritage,
			 and the importance of the strategic partnership to advance mutual interests
			 between the United States and Turkey;
		Whereas Turkey is becoming a reliable energy hub for the
			 Western World in a highly volatile region, completing the East-West Energy
			 Corridor;
		Whereas for decades Turkey has stood as the bulwark of
			 NATO on the southeastern flank of the Alliance and guarded a long common border
			 with the former Soviet Union;
		Whereas since the end of the Cold War, Turkey has become
			 an important partner of the United States in facing 21st century challenges
			 such as international terrorism, ethnic and religious extremism and
			 fundamentalism, energy security and diversity, the proliferation of weapons of
			 mass destruction, and international organized crime including drug and human
			 trafficking;
		Whereas Turkey's membership in the European Union will
			 further enhance its stature as a robust member of the transatlantic
			 community;
		Whereas in July 2006, the United States and Turkey signed
			 a Shared Vision Document, outlining a strategic vision for
			 bilateral cooperation and coordination on a wide range of international matters
			 of common concern;
		Whereas the United States and Turkey signed an Agreement
			 on Scientific and Technological Cooperation in September 2010 paving the way
			 for enhanced cooperation in areas ranging from health and education to energy
			 and natural disasters;
		Whereas Turkey is the 16th largest economy in the world,
			 with the highest growth rate among members of the Organization for Economic
			 Cooperation and Development in 2010;
		Whereas in 2010, Turkey was the 26th largest market for
			 United States exports, totaling $10.55 billion and representing an increase of
			 48.8 percent over 2009;
		Whereas in 2010, Turkey was the 47th largest source of
			 United States imports, totaling $4.2 billion, resulting in a merchandise trade
			 surplus of $6.35 billion for the United States;
		Whereas upon the instructions by the Presidents of the
			 United States and Turkey, a Framework for Strategic Economic and Commercial
			 Cooperation was launched in 2010, providing for the establishment of a Business
			 Council and the convening of annual cabinet level meetings focused on enhancing
			 bilateral economic ties;
		Whereas having twice commanded the International Security
			 Assistance Force, and leading Regional Command Capital for the second time,
			 Turkey continues to play an increasingly important role in Afghanistan
			 contributing to the capacity building efforts and development of the country by
			 building schools, hospitals, and roads, by training Afghan national security
			 forces, and by maintaining two Provincial Reconstruction Teams in Wardak and
			 Jowzjan Provinces;
		Whereas the United States and Turkey are working in close
			 cooperation to promote stability and unity in Iraq and to support the
			 integration of Iraq into the international community and world markets;
			 and
		Whereas the United States and Turkey are cooperating
			 effectively to address the threat of terrorism by devising new approaches to
			 counter radical extremism leading to violence: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the Republic of Turkey as one of
			 the most important strategic partners of the United States;
			(2)commends the
			 Government and people of Turkey for strengthening its democracy and becoming a
			 source of stability in its region;
			(3)expresses
			 appreciation for Turkey's contribution to global efforts to combat
			 international terrorism; and
			(4)congratulates the
			 Government and people of Turkey as they celebrate Republic Day.
			
